Citation Nr: 1803423	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  11-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection a thoracic spine disability.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee internal derangement with meniscus tear, lateral horn chondromalacia, and degenerative changes.

5.  Entitlement to an initial evaluation in excess of 10 percent for left knee internal derangement with meniscus tear, cyst, and anterior horn chondromalacia.

6.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement with intra-articular derangement.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2001 to November 2008 with service in Iraq from December 30, 2003 to February 5, 2004 and from November 27, 2005 to November 2, 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in December 2016 but was remanded to the agency of original jurisdiction (AOJ) for further development.  The requested development has been completed and the Veteran's claims are now properly before the Board.  


FINDINGS OF FACT

1.  On May 12, 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the RO that he would like to withdraw this appeal.

2.  A written record of the Veteran's request was documented in a May 2017 VA Form 27-0820, Report of General Information; the form is of record. 

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.§ 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in May 2017, the Veteran unambiguously informed the RO of his desire to withdraw this appeal.  The RO documented the Veteran's request in a VA Form 27-0820, Report of General Information, which is contained in the record.  The Veteran stated that he had never requested to appeal his claims.  He stated that he was satisfied with the benefits he was receiving.  The Veteran did not submit any other correspondence or evidence regarding the appeals.  Accordingly, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


